DYKMAN, J.
(concurring in part; dissenting in part). The majority's opinion is contained in one sentence: "The scrap is recycled after it is collected and transported to the plant." Majority op. at 50.
In the view of the majority, recycling is an instantaneous process in which scrap is converted to a "new" item. This narrow view of recycling defeats the legislative intent to make recycling more available and attractive by exempting equipment used in that business from some taxation.
Recycling is not just the act of melting down steel, aluminum or glass. In today's use of the word, recycling begins when an item, formerly discarded, begins a diversion from a landfill to re-use. We are all familiar with the bags and containers used as part of municipal recycling programs. Most people, when they put a can or bottle in an appropriate container, speak of what they are doing as "recycling."
I am not persuaded by the majority's reliance on sec. 77.54(5)(c), Stats. Tax exemptions have little to do with each other. Section 77.54(21), Stats., exempts the gross receipts from caskets and burial vaults. Section 77.54(22) (c), Stats., exempts artificial teeth sold by dentists. Section 77.54(27), Stats., exempts bull semen. Section 77.54(28), Stats., exempts equipment to inject insulin and sec. 77.54(29), Stats., exempts equipment used to produce maple syrup.
The majority comes to the mistaken conclusion that "[sjince motor vehicles are not 'directly' used for recycling activities, neither is the machinery or equipment utilized with those vehicles____" Majority op. at 50. The mistake is assuming that the same motor vehicles are involved in both activities. They are not. Section 77.54(5) (c), Stats., pertains to vehicles not licensed for highway use. The majority admits that the lugger and *52roll-off boxes are used to transport scrap from a supplier's premises to Parks-Pioneer's premises. This can hardly be accomplished by vehicles not licensed for highway use. I do not accept that a statute pertaining to end-loaders, bulldozers and cranes is valuable in determining the meaning of sec. 77.54(26), Stats. But I do agree that starting fluid is neither machinery nor equipment. But for this last item, I would affirm the trial court.